Signed January 22, 2021.


                                                   __________________________________
                                                                Ronald B. King
                                                     Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

IN RE:                                         §
                                               §
HELAINE MICHELE MCKENDRICK,                    §           CASE NO. 20-51568-RBK
                                               §
                 DEBTOR                        §           CHAPTER 13

                                           OPINION

         REYN Holdings, LLC (“REYN”) filed a proof of claim in this bankruptcy case for

$48,110.74 that the debtor Helaine Michele McKendrick (the “Debtor”) allegedly owes to REYN.

The Debtor was the guarantor of a Lease Agreement (the “Lease”) between REYN, as landlord,

and Jon-Bi, LLC d/b/a Diamond Spa (“Diamond Spa”), a company owned by the Debtor, as tenant.

The Debtor objected to REYN’s proof of claim. The Debtor asserts that $48,110.74 for unpaid

rent and other expenses incurred as a result of Diamond Spa’s breach of the Lease is excessive

because it doesn’t account for rent received by REYN from subsequent tenants during Diamond

Spa’s Lease term. For the reasons set forth below, the Court agrees with the Debtor and sustains

the Debtor’s objection in part.
                                               1
     I.        JURISDICTION AND VENUE.

          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a), (b)(2)(B), and

1334(b). As a proceeding to determine the allowance or disallowance of a claim against the estate,

this matter is a core proceeding arising under title 11 referred to the Court by the Standing Order

of Reference in the Western District of Texas. Venue is proper in this Court pursuant to 28 U.S.C.

§ 1409(a).

     II.       BACKGROUND.

          In 2015, Westwood Venture Limited Partnership (“Westwood Venture”) leased a

commercial suite in Boerne, Texas (the “Leased Premises”), to Diamond Spa. In 2017, REYN

purchased the Leased Premises from Westwood Venture and assumed the Lease as landlord.

          The Lease term commenced on December 1, 2015, and was to end on December 31, 2020.

The Lease provided for monthly rents of $1,400.00 from February 2016 through December 2017,

$1,800.00 for each month in 2018, and $2,000.00 for each month in 2019 and 2020. The Lease

also required Diamond Spa to pay, as additional rent, $300.00 per month for its estimated pro rata

share of the property’s real-estate taxes, common-area maintenance costs, management fees, and

insurance costs (collectively, “Building Costs”). At the end of each year and at the end or

termination of the Lease, these estimated Building Costs would be adjusted, or “trued up,” to

reflect the actual amount of such costs, with REYN being paid or Diamond Spa being refunded as

necessary.

          The Debtor also executed a Continuing Lease Guaranty (the “Guaranty”) by which she

unconditionally guaranteed the full and prompt payment of rent and all other sums required to be

paid by Diamond Spa under the Lease. The Debtor also promised to pay all of the landlord’s costs


                                                   2
and expenses (including reasonable attorneys’ fees) incurred in collecting the guaranteed payments

or enforcing the Guaranty as well as all damages suffered by the landlord in case of any default or

breach under the Lease or the Guaranty.

       Beginning November 1, 2017, Diamond Spa ceased paying rent on the Leased Premises,

and Diamond Spa vacated the Leased Premises in December 2017.

       In an event of default under the Lease, section 22 of the Lease provided REYN with the

option to terminate the Lease or to terminate Diamond Spa’s right to possession of the Leased

Premises. In the event of such termination, the Lease still obligated Diamond Spa “to pay rent and

all other amounts due or to become due as provided in this Lease for and during the entire

unexpired portion then remaining of the Lease term” plus interest at a rate of 18% per annum. The

Lease also provided REYN with two options in the event of termination. The first option allowed

REYN to relet the Leased Premises, with Diamond Spa responsible to pay REYN all brokerage

and/or legal fees incurred in connection with reletting the Leased Premises. In this scenario, the

Lease provided that REYN “shall credit [Diamond Spa] only for such amounts as are actually

received from such reletting during the then remaining Lease term.” The second option allowed

REYN to recover as damages from Diamond Spa the value of the remaining rent due under the

Lease term reduced by the present rental value of the Leased Premises for the remainder of the

Lease term.

       REYN chose the first option. REYN leased the Leased Premises to GMCCJP LLC d/b/a

Twisted Oak Hunting and Outfitter Supply (“Twisted Oak”), with payment of rent to begin July

16, 2018, through August 31, 2019. Twisted Oak’s lease provided for rents of $875.00 from July

16, 2018, to July 31, 2018, $1,750.00 for August 2018, and $2,250.00 per month from September


                                                3
2018 through August 2019. Twisted Oak’s lease also provided for CAM fees of $460.00 per

month.

           REYN subsequently leased the Leased Premises to Premium Pharma, LLC (“Premium

Pharma”) beginning September 1, 2019, with the lease term running beyond December 31, 2020,

the end of Diamond Spa’s Lease term. Premium Pharma’s lease provided for rents of $2,700.00

per month from September 2019 through August 2020 and $2,775.00 per month from September

2020 through December 2020, when Diamond Spa’s Lease term ended.

           The Debtor filed for chapter 13 bankruptcy on September 2, 2020 (the “Petition Date”).

Shortly thereafter, REYN filed a proof of claim in the amount of $48,110.74 seeking unpaid rents

and other fees and expenses allegedly owed by Diamond Spa, and for which the Debtor would be

liable under the Guaranty. The amount of the claim included: (i) $19,852.61 in unpaid rents from

November 1, 2017, through July 16, 2018, 1 as well as Building Costs and true-up amounts;

(ii) $1,201.25 in late fees; (iii) $541.25 in electrician fees for replacement of light fixtures removed

by Diamond Spa; (iv) $146.68 in locksmith fees for replacing locks on the Leased Premises; (v)

$2,280.00 for a brokerage commission incurred in reletting the Leased Premises; (vi) $12,507.39

in legal fees; (vii) $13,081.56 in interest; and (viii) a credit for a $1,500.00 deposit paid by

Diamond Spa.

           The Debtor objected to REYN’s proof of claim and argued that, pursuant to the Lease,

Diamond Spa should have been credited for rent payments from REYN’s subsequent tenants,

which payments were frequently in excess of the rent Diamond Spa owed. The Debtor argued

that, because a guarantor’s liability cannot exceed that of the principal obligor, this credit should



1
    This is the period in which the Leased Premises were vacant and for which REYN received no rent payments.
                                                         4
be applied to reduce the amount of REYN’s proof of claim. The Debtor also argued that the

amounts REYN claimed for electrician and locksmith fees, the brokerage commission, and interest

thereon lacked a proper predicate and should be disallowed.

       In response, REYN argued that defenses of offset and failure to mitigate are exclusive to

the principal obligor and are unavailable to guarantors. Thus, according to REYN, the Debtor is

unable to raise these defenses and is liable for the full amount owed under the Lease and the

Guaranty.

       A hearing was held and argument was heard on the Debtor’s objection to REYN’s proof

of claim on December 3, 2020. At the hearing, REYN submitted into evidence invoices related to

the electrician and locksmith fees as well as the brokerage commission. John Nichols, a Manager

with REYN, testified as to the authenticity of these invoices. Mr. Nichols also testified as to the

accuracy of the late fees and the true-up amounts for the Building Costs. Cassidy Daniels, counsel

to REYN, testified as to the amount, reasonableness, and necessity of her legal fees.

     III.    DISCUSSION.

       The briefing and arguments of the parties raise three issues for the Court to resolve:

(i) whether the Debtor, as a guarantor of Diamond Spa’s Lease with REYN, may raise the defenses

of offset and failure to mitigate; (ii) whether REYN must credit Diamond Spa, and by extension

the Debtor, for rents collected from Twisted Oak and Premium Pharma in excess of the rent owed

by Diamond Spa; and (iii) whether the proof of claim properly included amounts for late fees, true-

up amounts, electrician and locksmith fees, the brokerage commission, legal fees, and interest

thereon.




                                                5
       A. Defenses of Offset and Failure to Mitigate

       The Debtor’s executed Guaranty “unconditionally guarantee[d] the full and prompt

payment of Rent (as defined in the Lease) and all other sums required to be paid by [Diamond Spa]

under the Lease.” REYN argues that the Debtor’s status as a guarantor precludes her from

receiving a credit for the rent received by REYN from subsequent tenants, as the defenses of offset

and failure to mitigate are personal to the principal obligor and unavailable to an unconditional

guarantor. See Raj v. Four Star Bus., Inc., No. 01-19-00284-CV, 2020 WL 2026585, at *3 (Tex.

App.—Houston [1st Dist.] Apr. 28, 2020, no pet.) (“Texas courts have held that a guarantor may

not assert defenses personal to the principal obligor, such as usury and offset.”). As pointed out

by the Debtor, however, “[a] guarantor’s liability on a debt is measured by the principal’s liability

unless a more extensive or more limited liability is expressly set forth in the guaranty agreement.”

Hous. Furniture Distribs., Inc. v. Bank of Woodlake, N.A., 562 S.W.2d 880, 884 (Tex. App.—

Houston [1st Dist.] 1978, no writ). Through the Guaranty, the Debtor guaranteed to pay “Rent (as

defined in the Lease) and all other sums required to be paid by Tenant under the Lease.” There is

nothing in this provision that expressly sets forth more extensive liability than that of Diamond

Spa under the Lease. In fact, the Guaranty seems to contemplate that the Debtor’s liability would

match that of Diamond Spa.

       Furthermore, the Court is of the opinion that this dispute is improperly framed as one

involving offset or failure to mitigate. It is undisputed that REYN mitigated its damages by

seeking and obtaining subsequent tenants for the Leased Premises vacated by Diamond Spa.

Because the Court agrees with the Debtor that the Debtor’s liability as guarantor is limited to the

liability of Diamond Spa as principal obligor, the Court believes the issue is simply one of


                                                 6
measurement of damages for breach of contract, to which the Court will turn now.

       B. Credit for Subsequent Rents Received

       When Diamond Spa ceased paying rent to REYN and vacated the Leased Premises, it

breached the Lease with REYN. Under Texas law, and as provided by the Lease itself, Diamond

Spa’s breach allowed REYN to take possession of the property and sue for damages. See DDR

DB Stone Oak, LP v. Rector Party Co., No. 04–17–00018–CV, 2017 WL 6032541, at *3 (Tex.

App.—San Antonio Dec. 6, 2017, no pet.) (“When a tenant breaches a lease and abandons the

property, a landlord may retake possession of the property and sue for damages.” (citing White v.

Watkins, 385 S.W.2d 267, 270 (Tex. App.—Waco 1964, no writ))).

       In Texas, “[t]he universal rule in measuring damages for a breach of contract claim is to

provide just compensation for any loss or damage actually sustained as a result of the breach.” Id.

at *4 (citing Phillips v. Phillips, 820 S.W.2d 785, 788 (Tex. 1991); Sharifi v. Steen Auto., LLC,

370 S.W.3d 126, 148 (Tex. App.—Dallas 2012, no pet.)). This rule mandates that “a party should

be awarded neither less nor more than its actual damages.” Id. (citing Phillips, 820 S.W.2d at 788;

Sharifi, 370 S.W.3d at 148).

       Where, as here, a tenant breaches a lease and abandons the premises, and the landlord elects

to retake possession of the property and relet the premises, the proper measure of damages under

Texas law is the difference between the amount of rent originally contracted for and that realized

from reletting. See id. at *3; Crabtree v. Southmark Commercial Mgmt., 704 S.W.2d 478, 480

(Tex. App.—Houston [14th Dist.] 1986, writ ref’d n.r.e.) (holding that, when a tenant breaches a

lease by abandoning the property and terminating rental payments and the landlord relets the

property to another tenant, the landlord “can recover the contractual rent reduced by the amount


                                                7
to be received from the new tenant” (citing Maida v. Main Building of Hous., 473 S.W.2d 648,

651 (Tex. App.—Houston [1st Dist.] 1971, no writ); Speedee Mart Inc. v. Stovall, 664 S.W.2d

174 (Tex. App.—Amarillo 1983, no writ))); White, 385 S.W.2d at 270 (holding that where a

landlord relets the premises, “the measure of lessor’s damage is generally the difference between

the rental originally contracted for and that realized from the reletting” (citing Early v. Isaacson,

31 S.W.2d 515, 517 (Tex. App.—Amarillo 1930, writ ref.))).

        The appropriate measure of damages in this case is the amount that Diamond Spa would

have owed REYN under the Lease for the remainder of the Lease term after Diamond Spa breached

the Lease reduced by the amount REYN received from its subsequent tenants. 2 In fact, the parties

specifically contracted for this measure of damages, as the Lease provides that “Landlord shall

credit Tenant only for such amounts as are actually received from such reletting during the then

remaining Lease term.”

        Diamond Spa breached the Lease on November 1 when it ceased paying rent. Under the

Lease, Diamond Spa would have owed a base rent of $1,400.00 per month for November and

December 2017, $1,800.00 per month from January 2018 through December 2018, and $2,000.00

per month from January 2019 through the end of the Lease in December 2020. Diamond Spa

would have owed estimated Building Costs of $300.00 per month from November 2017 through

July 2018, $460.00 per month from August 2018 through December 2019, and $490.00 per month

from January 2020 through December 2020. Thus, from November 2017 through December 2020,

Diamond Spa would have owed base rent of $72,400.00 and estimated Building Costs of

$16,400.00, for a total amount owed of $88,800.00. After a credit of $1,500.00 for a deposit paid


2
 Because the Lease considered the estimated Building Costs as additional rent, the amount owed by Diamond Spa
and the amount received from the subsequent tenants includes these estimated Building Costs.
                                                      8
by Diamond Spa, the total amount Diamond Spa would have owed for the remainder of its Lease

term is $87,300.00.

        Evidence submitted demonstrates that Twisted Oak paid base rent of $875.00 in July 2018,

$1,750.00 in August 2018, and $2,250.00 per month from September 2018 through August 2019.

Twisted Oak also paid estimated Building Costs of $230.00 in July 2018 and $460.00 per month

from August 2018 through August 2019. Twisted Oak thus paid $29,625.00 in rent and $6,120.00

in estimated Building Costs, or a total of $35,835.00, throughout its lease term. Premium Pharma’s

lease provided for base rents of $2,700.00 per month for the first twelve months of the lease, which

began on September 1, 2019, and $2,775.00 per month for the second twelve months. Thus, it

appears to the Court that Premium Pharma paid $2,700.00 per month from September 2019

through August 2020 and $2,775 per month from September 2020 through December 2020, the

end of Diamond Spa’s Lease term. The evidence also demonstrates that Premium Pharma paid

estimated building costs of $460.00 per month from September 2019 through December 2019 and

$490.00 per month from January 2020 through December 2020. Premium Pharma thus paid

$43,500.00 in rent and $7,720.00 in estimated Building Costs, a total of $51,220.00, throughout

its lease.

        The combined amount REYN received from Twisted Oak and Premium Pharma for rent

and estimated Building Costs was thus $87,055.00. Subtracting this amount from the amount

owed by Diamond Spa, $87,300.00, leaves a balance due of $245.00. Thus, the total amount of

damages sustained by REYN in terms of lost rent and Building Costs as a result of Diamond Spa’s

breach is $245.00.




                                                 9
       C. Other Fees and Interest

       In addition to the unpaid rent discussed above, REYN’s proof of claim also sought:

(i) $9,733.04 in accrued interest on the unpaid rent; (ii) $1,201.25 in late fees for rent payments

and $529.23 in interest thereon; (iii) $2,627.61 in Building Cost true-up amounts and $1,416.32 in

interest thereon; (iv) $541.25 in electrician fees and $255.85 in interest thereon; (v) $146.68 in

locksmith fees and $69.34 in interest thereon; (vi) a $2,280.00 brokerage commission incurred in

reletting the Leased Premises and $1,077.78 in interest thereon; and (vii) $12,507.39 in legal fees

incurred in collecting damages for the breach. The Court will address each of these items in turn.

               i. Interest on Unpaid Rent

       REYN claims $9,733.04 in interest on unpaid rent. Section 22 of the Lease provides that

“[a]ll sums due and owing by Tenant to Landlord under this Lease shall bear interest from the date

due until paid” of 18% per annum. The Debtor does not dispute the amount of interest owed on

unpaid rent. Thus, the full amount of $9,733.04 in interest on unpaid rent will be allowed.

               ii.    Late Fees on Unpaid Rent

       REYN claims $1,201.25 in late fees for rent payments and $529.23 in interest thereon, a

total of $1,730.48. Section 22 of the Lease also allows REYN to collect late fees of 5% on any

unpaid rent installment. REYN claims late fees of $510.00 plus $187.20 in interest for unpaid rent

in 2017 and $691.25 plus $342.03 in interest for unpaid rent in the first six and a half months of

2018, before REYN relet the Leased Premises to Twisted Oak. The Court agrees that REYN is

entitled to these late fees and interest; however, it appears REYN miscalculated the amount of late

fees and interest due for unpaid rent in 2017. Diamond Spa failed to pay rent or estimated Building

Costs in November and December 2017 and thus owed REYN $3,400.00 for this period. Five


                                                10
percent of this amount is $170.00. Interest at 18% per annum compounded monthly 3 over the 34

intervening months before the Petition Date would be $112.03. The amounts for the 2018 late fees

and interest appear correct. Thus, the total amount of REYN’s claim for late fees and interest

thereon is $1,315.31.

                 iii.     Building Cost True-Up Amounts

        REYN claims $2,627.61 in Building Cost true-up amounts and $1,416.32 in interest

thereon, a total of $4,043.93. Section 5 of the Lease provides that the Building Costs “shall be

adjusted between Landlord and Tenant annually and at the expiration or earlier termination of this

Lease, and payment shall be made to, or refund made by, Landlord, as the case may be, and the

Landlord shall receive the precise amount due as Tenant’s Pro Rata Share of the actual cost of said

[Building Costs].” The Court finds that Mr. Nichols’s testimony as to the Building Cost true-up

amounts was credible, and thus REYN is entitled to the full amount of $4,043.93 under the Lease.

                 iv.      Electrician and Locksmith Fees

        REYN claims $541.25 in electrician fees for replacing light fixtures and $255.85 in interest

thereon. REYN also claims $146.68 in locksmith fees and $69.34 in interest thereon The Court

finds Mr. Nichols’ testimony and the evidence submitted by REYN to be credible as to the amount

and necessity of these fees. REYN is entitled to the full amounts of these fees plus interest, a total

of $883.12.

                 v.       Brokerage Commission

        REYN claims a $2,280.00 brokerage commission incurred in reletting the Leased Premises

and $1,077.78 in interest thereon. Section 22 of the Lease provides that “Tenant shall pay to


3
 Mr. Nichols testified that he calculated interest amounts by compounding monthly. The Court has used this
method for consistency.
                                                       11
Landlord all brokerage and/or legal fees incurred in connection [with reletting the Leased

Premises].” The Court finds Mr. Nichols’s testimony and the evidence submitted by REYN to be

credible as to the amount and necessity of the brokerage commission. REYN is entitled to the full

amount of the commission plus interest, a total of $3,357.78.

               vi.     Legal Fees

       REYN claims $12,507.39 in legal fees incurred in collecting damages for the breach. As

stated above, section 22 of the Lease provides that “Tenant shall pay to Landlord all brokerage

and/or legal fees incurred in connection [with reletting the Leased Premises].” The Court finds

Ms. Daniels’s testimony and the evidence submitted by REYN to be credible as to the amount,

reasonableness, and necessity of these legal fees. REYN is entitled to the full amount of the legal

fees, $12,507.39.

               vii.    The Debtor’s Liability

       Pursuant to the Guaranty, the Debtor promised to pay rent and “all other sums required to

be paid by Tenant under the Lease” as well as “all of Landlord’s costs and expenses (including

reasonable attorneys’ fees) incurred in endeavoring to collect” those payments. Thus, REYN is

entitled to a claim for all of the amounts discussed above, a total of $31,840.57, against the Debtor

as guarantor. This amount combined with the $245.00 owed by Diamond Spa and the Debtor for

unpaid rent brings the total amount of REYN’s claim to $32,085.57.

     IV.     CONCLUSION

       Under the Lease between the parties and under Texas law, Diamond Spa was entitled to a

credit for the amount of rent paid by subsequent tenants in excess of the amount that would have

been due from Diamond Spa for the remainder of Diamond Spa’s Lease term in absence of a


                                                 12
breach. Because the Debtor, as guarantor, can only be liable to the same extent as Diamond Spa,

the principal obligor, REYN’s claim must be reduced by the amount of this credit. REYN is

entitled, however, to a claim for late fees on rent, Building Cost true-up amounts, electrician and

locksmith fees, the amount of a brokerage commission, legal fees, and interest, as discussed above.

The total amount of REYN’s claim, including these amounts and after applying the credit for rent

paid by subsequent tenants, should be $32,085.57.

       This Opinion shall constitute the Findings of Fact and Conclusions of Law of the Court

pursuant to Federal Rules of Bankruptcy Procedure 7052 and 9014. A separate order will be

entered.

                                              ###




                                                13
